Per Curiam.

Respondent was admitted to the Bar in this Department in June, 1942. It is charged that he, a notary public and attorney for a plaintiff in a medical malpractice action, forged and notarized his client’s signature to an affidavit which he then submitted in opposition to a motion to dismiss for lack of prosecution. That motion wás granted, , despite his forged affidavit.
Respondent has made no attempt to deny, conceal or minimize his illegal action and, in fact, has fully admitted his wrongdoing. He ascribes his conduct to his attempt to conceal from the client that the case had been neglected. The only question, therefore presented, is the measure of the sanction to be imposed on him. On two occasions, prior to the instant charge now before the court, he was admonished by a hearing committee of the Bar Association without further action.
He has served in the Air Force as a navigator during World War II. He flew 30 missions and earned the Air Medal, with five Oak Leaf Clusters and the Distinguished Flying Cross. Since then, in addition to his law practice, he has actively engaged in worthy civil and communal causes.
After carefully considering all the facts and circumstances presented, we have concluded that the report of the Referee should be and is confirmed and respondent is suspended for a period of one year and until the further order of this Court.
Markewich, J. P., Murphy, Capozzoli, Lane and Nunez, JJ., concur.
Respondent suspended from practice as an attorney and *413counselor at law in the State of New York for a period of one (1) year, effective August 4, 1975.